                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 DONOVAN DAVIS, JR.,

                        Plaintiff,

                        v.

 FEDERAL BUREAU OF                                 Case No. 18-cv-0086 (CRC)
 INVESTIGATION, et al.,

                        Defendants.


                                     MEMORANDUM OPINION

       Donovan Davis, Jr. is a federal inmate who wants records relating to his investigation and

prosecution. He submitted Freedom of Information Act (“FOIA”) and Privacy Act requests to

the Federal Bureau of Investigation (“FBI”), the United States Secret Service (“Secret Service”

or “Service”), and the Executive Office of United States Attorneys (“EOUSA”). Dissatisfied

with the agencies’ responses, he filed this suit, challenging the adequacy of their searches and the

legitimacy of their withholdings. All three agencies moved for summary judgment in November

2018. But after a long delay in the briefing—owing in part to the lapse in federal

appropriations—EOUSA moved to withdraw its motion. The Court granted that motion, leaving

only the FBI’s and Secret Service’s motions for resolution. For the reasons that follow, the

Court will grant each of them.

   I. Background

       In May 2015, Mr. Davis was found guilty of various federal fraud offenses stemming

from his participation in a Ponzi scheme and is currently serving a 204-month prison sentence at

the Federal Correctional Complex in Coleman, Florida. See United States v. Davis, 767 F.

App’x 714, 722 (11th Cir. 2019); Complaint, ECF No. 1, ¶ 4. On October 14, 2016, Davis filed
separate FOIA and Privacy Act requests with the FBI and Secret Service seeking “any and all

records under [his] name and/or identifier assigned to [his] name,” including anything related to

his arrest, investigation, and prosecution. See Declaration of David M. Hardy (“First Hardy

Decl.”), Ex. A, ECF No. 11-4 at 51 (FBI request); Declaration of Kim E. Campbell (“First

Campbell Decl.”), Ex. A, ECF No. 11-7 at 19 (Secret Service request).

       The FBI responded to Davis’s request in August 2017. Compl. ¶ 22; First Hardy Decl.

¶ 10. It informed Davis that it had reviewed 149 potentially responsive pages and provided 72 of

those pages. First Hardy Decl. ¶ 10. The FBI also explained that, although many of the

documents were exempt from disclosure in their entirety under the Privacy Act, 5 U.S.C.

§ 552(a)(j)(2), it processed Davis’s request under FOIA because it “afforded the greatest degree

of access authorized by both laws.” Id. The FBI did not, however, provide Davis with a Vaughn

index detailing its withholdings. Compl. ¶ 22. Davis appealed the FBI’s response to the

Department of Justice’s Office of Information Policy (“OIP”) on August 29, 2017; OIP affirmed

the FBI’s response in November 2017. See First Hardy Decl. ¶¶ 13, 15.

       The Secret Service, for its part, responded to Davis in May 2017, noting that it had

conducted a search and was reviewing documents for withholding determinations. First

Campbell Decl. ¶ 9. Before any production occurred, in September 2017, the Secret Service told

Davis that he could retrieve an external hard drive it had taken from Davis pursuant to a grand

jury subpoena issued in 2009. Compl. ¶ 31. But when Davis’s wife arranged to do so, she was

informed that the drive had been erased. Id. ¶ 33. Davis alleges that after his wife retrieved the

hard drive, she had it tested by a forensic expert, who concluded that the hard drive had been

erased sometime after the Secret Service received Davis’s FOIA request. Id. ¶ 37.




                                                 2
       Davis filed suit in January 2018. See Compl. After the suit was filed, the FBI

supplemented its earlier production while the Secret Service provided its first. As for the FBI, it

reviewed an additional seven pages and released to Davis four of them; it also determined that

certain segregable information on already-produced documents could be released in full. First

Hardy Decl. ¶¶ 17–18. The Secret Service, meanwhile, provided Davis 228 pages of responsive

records—74 in full and another 154 with redactions—and withheld completely another 79 pages.

First Campbell Decl. ¶ 12. At the same time, the Secret Service determined that other potentially

responsive records originated with the EOUSA and the Internal Revenue Service and referred the

documents to them for processing. Id. ¶¶ 10–11.

       The FBI and Secret Service believe that their responses have fulfilled their FOIA

obligations and move for summary judgment, which Davis opposes.

   II. Legal Standards

       FOIA cases are typically resolved on summary judgment. See Brayton v. Office of U.S.

Trade Rep., 641 F.3d 521, 527 (D.C. Cir. 2011). Summary judgment is warranted if “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a).

       An agency must carry two general burdens to earn summary judgment in a FOIA case.

First, it must show “beyond material doubt that its search was reasonably calculated to uncover

all relevant documents.” Ancient Coin Collectors Guild v. U.S. Dep’t of State, 641 F.3d 504,

514 (D.C. Cir. 2011) (quoting Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C.

Cir. 1999)) (internal quotation marks omitted). In reviewing an agency’s search, courts examine

the methods, not the fruits, of the search. CREW v. U.S. Gen. Servs. Admin., No. 18-CV-377,

2018 WL 6605862, at *3 (D.D.C. Dec. 17, 2018); Rodriguez v. U.S. Dep’t of Def., 236 F. Supp.



                                                 3
3d 26, 34 (D.D.C. 2017). An agency “must show that it made a good faith effort to conduct a

search for the requested records, using methods which can be reasonably expected to produce the

information requested.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990). That

showing can be made through declarations that detail “what records were searched, by whom,

and through what process.” Steinberg v. U.S. Dep’t of Justice, 23 F.3d 548, 552 (D.C. Cir.

1994). Agency declarations are “accorded a presumption of good faith” and “cannot be rebutted

by purely speculative claims about the existence and discoverability of other

documents.” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (internal

quotation marks omitted).

       In addition to demonstrating that it conducted an adequate search, an agency must also

justify any withholdings it has made pursuant to a FOIA exemption. See, e.g., Larson v. Dep’t

of State, 565 F.3d 857, 862 (D.C. Cir. 2009). An agency may justify its withholdings through

sufficiently detailed declarations, see, e.g., id., which will often be paired with so-called Vaughn

indices that describe a withheld document and the reason the agency believes it qualified for a

particular exemption, Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973). However, because the

primary purpose of FOIA is disclosure, courts construe exemptions narrowly. See, e.g., DiBacco

v. U.S. Army, 795 F.3d 178, 183 (D.C. Cir. 2015).

   III. Analysis

       The Court will assess the adequacy of the searches the FBI and Secret Service conducted

before turning to the legitimacy of their withholdings.

       A. FBI Search

       Davis sought from the FBI “any and all records under [his] name and/or identifier

assigned to [his] name,” including anything related to his arrest, investigation, and prosecution.



                                                 4
See First Hardy Decl. at 51. Upon receipt of Davis’s request, the FBI searched its Central

Records System (“CRS”), which “spans the entire FBI organization and encompasses the records

[of all FBI components].” Id. ¶ 19.

       Because of the “enormous amount of information contained in the CRS,” its records are

“indexed in a manner which meets the FBI’s investigative needs and priorities, and allows FBI

personnel to reasonably and adequately locate pertinent files in the performance of their law

enforcement duties.” Id. ¶ 21. The FBI explains that “[i]ndex searches of the CRS are

reasonably expected to locate responsive material within the vast CRS since the FBI indexes

pertinent information into the CRS to facilitate retrieval based on operational necessity.” Id.

¶ 26. In other words, because indexing must be done properly to ensure records are readily

accessible to the Bureau in carrying out its law enforcement mission, the FBI says a search of

CRS indices should turn up information related to a one-time investigation target like Mr. Davis.

       The index search conducted here was comprehensive. First, the FBI used a “three-way

phonetic breakdown of” Davis’s name—“Davis, Donovan, George”—which meant “the

computer . . . searched the index for three different breakdowns of the name entered,” and then

searched for any “80% or greater phonetic match[es]” with those three name breakdowns. Id.

¶ 27 n.15. The agency also conducted “on the nose searches,” in which “the computer will

search exactly the name entered in the name field and only that name.” Id. ¶ 27 n.17. On top of

that, the agency used Davis’s “date of birth, social security number, and other identifying

information to facilitate the identification of responsive records.” Id. ¶ 27. The search turned up

149 potentially responsive pages, 72 of which were released to Davis. Id. After Davis filed this

suit, the FBI conducted essentially the same search a second time. Id. ¶ 29. This search yielded

an additional seven potentially responsive pages, four of which were released to Davis. Id.



                                                 5
       The FBI declaration describes a search that could “be reasonably expected to produce the

information requested.” Oglesby, 920 F.2d at 68. Davis wanted records relating to the FBI’s

investigation of him. The FBI searched the system that contains its investigation records for any

records using a variety of formulations of Davis’s name, combined with other identifying

information unique to Davis. The declaration is beyond “reasonably detailed,” it “set[s] forth the

search terms and the type of search performed,” and it “aver[s] that all files likely to contain

responsive materials (if such records exist) were searched,” thus providing a more than ample

basis for summary judgment. Id.; see also Steinberg, 23 F.3d at 552 (summary judgment on

search claim may be warranted where declaration explains “what records were searched, by

whom, and through what process”).

       Further proof of the search’s propriety is in the pudding. Although courts cannot

conclude that an agency’s search was inadequate solely by reference to its return, Rodriguez, 236

F. Supp. 3d at 34, the fact that a search turned up the very documents the requester sought

provides strong evidence that the agency conducted an appropriate search. Davis asked for “any

and all records under [his] name and/or identifier assigned to [his] name,” including anything

related to his arrest, investigation, and prosecution, see First Hardy Decl. at 51, and the initial

search returned records related to various case files associated with Davis’s name, id. ¶¶ 27–28.

Davis used those case file numbers to supplement his FOIA request, but the FBI says that “all

records pertaining to [Davis] serialized in these files numbers were processed and released” the

first time around. Id. ¶ 28. That the FBI’s first search located the case files associated with

Davis, and that even a request targeting those specific case file numbers did not return any

additional records, strongly supports the adequacy of the Bureau’s search.




                                                  6
       Undeterred, Davis contends that the FBI’s search was inadequate because it “relied on a

search of its own index system, not of its records.” Opposition to Summary Judgment (“Opp.”),

ECF No. 12, at 3. He insists that “if the personnel inputting the data did not happen to use the

same words or terms as contained in [his FOIA request], then the documents would not be

located.” Id. Worse still, Davis says index searches are “gameable,” because the agency could

ostensibly index records in a manner that makes them difficult to retrieve via FOIA requests. Id.

What the FBI should have done, according to Davis, is “to notify [him] that an indexing search

would be conducted, and to have asked [him] for his input on appropriate search terms.” Id.

Alternatively, Davis says the Bureau should have “notif[ed] the handful of agents involved [in

his investigation] to provide the government’s FOIA officers with copies . . . of all documents [ ]

related to the agents’ investigation of [him].” Id.

       These arguments fail. First, with respect to Davis’s argument that the FBI should have

consulted with Davis to devise appropriate search terms, nothing in law or logic compels

agencies to take such action in processing a FOIA request. As the FBI observes, “[Davis] cites

no legal support for this argument because there is none.” Reply in Support of Motion for

Summary Judgment (“Reply”), ECF No. 21, at 2. Instead, case after case makes plain that “a

FOIA petitioner cannot dictate the search terms for his or her FOIA request.” Bigwood v. U.S.

Dep’t of Def., 132 F. Supp. 3d 124, 140 (D.D.C. 2015); see also, e.g., Johnson v. Exec. Office

for U.S. Attorneys, 310 F.3d 771, 776 (D.C. Cir. 2002) (“FOIA, requiring as it does both

systemic and case-specific exercises of discretion and administrative judgment and expertise, is

hardly an area in which the court should attempt to micromanage the executive branch.”).

       Second, Davis’s argument that the search would fail if the original indexing of his

records did not track the language of his FOIA request is patently incorrect. The Bureau



                                                  7
searched for various formulations of Davis’s name, including for inexact phonetic matches, and

the search in fact located case files associated with him.

       Third, Davis’s suggestion that index searching is impermissible because the FBI might

index records in a manner intended to prevent their discovery later on warrants little discussion.

As an initial matter, it is the sort of “purely speculative claim[ ]” that cannot establish the

inadequacy of an agency’s search. SafeCard Servs., Inc., 926 F.2d at 1200. But Davis’s theory

doesn’t hold water regardless. He suggests that the FBI might deliberately index records relating

to a particular investigation target in a manner that makes their later discovery via an index for

the target’s name unlikely. That would be self-defeating. If an agent needed to locate a case file,

he too must conduct an index search of the CRS; had he indexed the file improperly the first time

around, or perhaps had another FBI official done so, the agent would be out of luck. On top of

its poor logic, Davis’s theory is belied by the search returns themselves. If Davis were right that

the Bureau attempts to “game” FOIA by indexing records in a manner that requires insider

knowledge to locate later on, how can he explain the 150-some responsive pages turned up by

the search conducted in this case?

       Fourth and finally, there is Davis’s contention that the FBI search must have been faulty

because it did not locate “records revealing how and when the FBI transferred the evidence to

other government agencies.” Opp. at 3. Davis’s belief that such records should exist is based on

a mistaken claim in the FBI’s first declaration that its investigation led to Davis’s conviction.

See First Hardy Decl. ¶ 45. But as the FBI clarifies in a supplemental declaration, its

investigation closed many years prior to Davis’s 2015 trial and it had nothing to do with his

prosecution or conviction. Second Declaration of David M. Hardy (“Second Hardy Decl.”), ECF

No. 21-1, ¶ 6. That explains the absence of records showing the FBI’s coordination with the



                                                   8
federal entities involved in Davis’s ultimate prosecution.1 And, in any event, a detailed agency

declaration “cannot be rebutted by purely speculative claims about the existence and

discoverability of other documents.” SafeCard Servs., Inc., 926 F.2d at 1200. When that

declaration outlines a search methodology that can be reasonably expected to uncover responsive

records, the agency’s search is not rendered unreasonable just because it failed to uncover

particular records the FOIA requester thinks must exist. See Rodriguez, 236 F. Supp. 3d at 34.

       For these reasons, the Court concludes that the FBI conducted an adequate search.

       B. Secret Service Search

       Davis sought from the Secret Service the exact same set of records he requested from the

FBI—in short, any and all records “under [his] name and/or identifier assigned to [his] name.”

First Campbell Decl. at 19. The Secret Service determined that its Office of Investigations

would be the most likely custodian of responsive records and asked that office to conduct the

search for Davis’s request. Id. ¶¶ 13–14. The Office of Investigations, in turn, forwarded the

request to the Service’s Orlando Field Office, because agents in that office had spearheaded the

investigation into Davis. Id. ¶ 15. The Orlando Field Office located responsive records in a case

file that was “accessible under Plaintiff’s name, date of birth and social security number.” Id.

¶ 16. Additionally, the Office of Investigations determined that one of its components, the

Investigative Support Division (“ISD”), might have responsive records and asked it to conduct




       1
         According to a DOJ press release reporting Davis’s sentencing, the key law
enforcement players in Davis’s investigation were the IRS, the Secret Service, and state of
Florida entities. Department of Justice, Florida Businessman Sentenced to 17 Years in Prison
for Conspiring to Defraud Investors (Aug. 27, 2015), https://www.justice.gov/opa/pr/florida-
businessman-sentenced-17-years-prison-conspiring-defraud-investors.
                                                 9
its own search. Id. ¶ 18. ISD searched its databases for Davis’s name, date of birth, and social

security number—but came up empty-handed. Id. ¶ 19.

       The Secret Service declaration, like the FBI’s, describes a search that could “be

reasonably expected to produce the information requested.” Oglesby, 920 F.2d at 68. Davis

sought records relating to the Service’s investigation of him. The Service asked its Orlando

Field Office to conduct the search (given that it had been charged with carrying out the Davis

investigation) but for good measure also had ISD conduct a search that might uncover any

records outside the Orlando Field Office’s domain. First Campbell Decl. ¶¶ 16–19. To be sure,

the Service’s declaration is not nearly as detailed as the FBI’s; while both searched for Davis’s

name, the FBI explained exactly how it searched for his name, and the Service does not. All the

same, the Service’s declaration still “set[s] forth the search terms and the type of search

performed” and “aver[s] that all files likely to contain responsive materials (if such records exist)

were searched,” thus providing firm-enough ground for summary judgment. Oglesby, 920 F.2d

at 68; see also Steinberg, 23 F.3d at 552 (summary judgment on search claim may be warranted

where declaration explains “what records were searched, by whom, and through what process”).

Courts in this district have previously sanctioned searches based on strikingly similar

declarations. See Keys v. Dep’t of Homeland Sec., 510 F. Supp. 2d 121, 126 (D.D.C. 2007)

(“[T]he Secret Service used Plaintiff’s name, social security number and date of birth to search

for responsive documents in the Master Central Index.”)

       Moreover, as was true of the FBI, the Service’s search bore substantial fruit. It ultimately

produced to Davis 228 pages of responsive records and withheld in full another 79 responsive

pages. Id. ¶ 12. While the efficacy of one search does not rule out the possibility that another

search might be even more fruitful, it does provide evidence that the Service took a reasonable



                                                 10
approach to unearthing records relating to its investigation of Davis. It would be odd indeed if

only some records related to Davis were discoverable via a search for his name, birth date, and

social security number.

       Davis nevertheless faults the Service’s search for failing to turn up a grand jury subpoena

that is referenced in some of the records it produced to him. Opp. at 8. Davis does not identify

with much specificity the subpoena he thinks the Service’s search should have yielded, so it is

not obvious to the Court that any reasonable search in this case should have located it. Even if

the subpoena were closely connected to Davis’s investigation, the Court has already explained

that “the issue to be resolved is not whether there might exist any other documents possibly

responsive to the request, but rather whether the search for those documents was adequate.”

Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984). Once the agency

establishes, as the Service has done here, that its search was reasonable, “[m]ere speculation that

as yet uncovered documents may exist does not undermine [that] finding[.]” SafeCard Servs.,

Inc., 926 F.2d at 1201. And while “[i]n certain circumstances, a court may place significant

weight on the fact that a records search failed to turn up a particular document,” Davis here “fails

to offer evidence of circumstances sufficient to overcome an adequate agency affidavit.”

Iturralde v. Comptroller of Currency, 315 F.3d 311, 315 (D.C. Cir. 2003). He does not, for

instance, “maintain that the [Service] failed to search particular offices or files where the

document might well have been found,” nor does he “maintain that the [Service] ignored

indications . . . in its initial search that there were additional responsive documents elsewhere.”

Id.

       The Court concludes that the Secret Service conducted an adequate search.




                                                 11
        C. Withholdings

        The FBI and Secret Service withheld responsive records pursuant to FOIA Exemptions 3,

6, and 7(C), 7(D), and 7(E). The Court will consider their explanations for each exemption in

turn.

           1. Exemption 3

        Under Exemption 3, an agency need not disclose records that are “specifically exempted

from disclosure by statute” if that statute “requires that matters be withheld from the public in

such a manner as to leave no discretion on the issue; or establishes particular criteria for

withholding or refers to particular types of matters to be withheld; and if enacted after the date of

enactment of the OPEN FOIA Act of 2009, specifically cites to this paragraph.” 5 U.S.C.

§ 552(b)(3).

        The FBI. The FBI argues that the Bank Secrecy Act (“BSA”) requires that certain

records responsive to Davis’s request be withheld under Exemption 3. The BSA and its

implementing regulations provide that “a [BSA] report and records of reports are exempt from

disclosure under [FOIA.]” 31 U.S.C. § 5319; see also 31 C.F.R. § 1010.960. “[I]t is firmly

established in this Circuit that the BSA is a proper basis for invoking an Exemption 3

withholding.” Rosenberg v. U.S. Dep’t of Immigration & Customs Enf’t, 13 F. Supp. 3d 92, 116

n.9 (D.D.C. 2014); see also Yunes v. U.S. Dep’t of Justice, 263 F. Supp. 3d 82, 86 (D.D.C.

2017). The only question, then, is whether the records the FBI withheld qualify as a BSA

“report” or “records of reports.” The FBI says they do: the withheld records “relate to the

criminal investigation at issue and were obtained through the BSA” and “involve[ ] BSA reports




                                                 12
or records of reports.” First Hardy Decl. ¶ 43. As such, according to the FBI, those records must

be withheld pursuant to Exemption 3.

       The Court agrees. Although documents that involve BSA reports or records of reports—

as the FBI describes the withheld documents here—are not, strictly speaking, the same thing as

actual BSA reports or records of reports, Davis does not bother to challenge the FBI’s invocation

of Exemption 3 in his opposition. And even if he had done so, it likely would make no

difference, for the Bureau invoked Exemption 3 “in conjunction with FOIA Exemption coded

categories (b)(7)(E)-1 and (b)(7)(E)-5.” Id. Therefore, even if not all of the withheld

information qualifies as a BSA report or record of a report (and thus subject to Exemption 3),

what remains would likely still be exempt from disclosure under Exemption 7.

       The Secret Service. The Secret Service withheld records under Exemption 3 that it

claims were subject to Federal Rule of Criminal Procedure 6(e), “which bars the disclosure of

matters occurring before a grand jury” and “is recognized as a ‘statute’ for Exemption 3

purposes.” Chase v. U.S. Dep’t of Justice, 301 F. Supp. 3d 146, 154 (D.D.C. 2018) (citing Fund

for Constitutional Gov’t. v. Nat’l Archives & Records Serv., 656 F.2d 856, 867 (D.C. Cir.

1981)). Rule 6(e)’s “grand-jury-secrecy requirement is applied broadly and embraces any

information that ‘tend[s] to reveal some secret aspect of the grand jury’s investigation,

[including] the identities of witnesses or jurors, the substance of testimony, the strategy or

direction of the investigation, the deliberations or questions of jurors, and the like.’” Id. (quoting

Lopez v. Dep’t. of Justice, 393 F.3d 1345, 1349 (D.C. Cir. 2005)) (alterations in original).

“[D]isclosure of matters occurring before the grand jury is the exception and not the rule.” Fund

for Constitutional Gov’t., 656 F.2d at 868.




                                                 13
       The Secret Service withheld material on two pages of responsive records that it says

“would reveal matters occurring before a grand jury.” First Campbell Decl. ¶ 27. Davis

complains that the agency’s description of the withheld material is too vague to assess the

applicability of Rule 6(e), noting correctly that “[t]he mere fact that information has been

presented to the grand jury does not itself permit withholding.” Opp. at 8. Davis has a point that

the Service did not identify the withheld information with much specificity in its first

declaration, but its supplemental declaration clarifies any ambiguity. See Supplemental

Declaration of Kim E. Campbell (“Second Campbell Decl.”), ECF No. 21-2, ¶¶ 3–7. It explains

that the redacted sentences “identify a witness before a grand jury and the outcome of this grand

jury,” id. ¶ 3, and contain information that “provides insight into the deliberative process,

identifies a witness who appeared before the grand jury, and reveals the inner workings of a

federal grand jury,” id. ¶ 7. Information like that falls squarely within Rule 6(e). Chase, 301 F.

Supp. 3d at 154 (explaining that Rule 6(e) applies to “the identities of witnesses or jurors” and

“the deliberations or questions of jurors, and the like”). And because Rule 6(e) information may

be withheld pursuant to Exemption 3, the Secret Service acted lawfully in doing so.

           2. Exemptions 6 and 7(C)

       Exemption 6 protects from disclosure “personnel and medical files and similar files the

disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” 5

U.S.C. § 552(b)(6). “The catchall provision ‘similar files’ includes any ‘[g]overnment records

on an individual which can be identified as applying to that individual.’” Prechtel v. FCC, 330

F. Supp. 3d 320, 329 (D.D.C. 2018) (quoting U.S. Dep’t of State v. Wash. Post Co., 456 U.S.

595, 602 (1982)). If the withheld information qualifies as “personnel and medical files and

similar files,” it is covered by Exemption 6 so long as the “privacy interest in non-disclosure” is



                                                 14
greater than “the public interest in the release of the records.” Lepelletier v. FDIC, 164 F.3d 37,

46 (D.C. Cir. 1999). But the “presumption in favor of disclosure [under Exemption 6] is as

strong as can be found anywhere in the [FOIA].” Wash. Post Co. v. HHS, 690 F.2d 252, 261

(D.C. Cir. 1982).

       Exemption 7(C) similarly shields from disclosure information “compiled for law

enforcement purposes” that “could reasonably be expected to constitute an unwarranted invasion

of privacy.” 5 U.S.C. § 552(b)(7)(C). Information is “compiled for law enforcement purposes”

if it was gathered “to determine whether there was ‘an identifiable possible violation of law.’”

Butler v. U.S. Dep’t of Labor, 316 F. Supp. 3d 330, 336 (D.D.C. 2018) (quoting Birch v. U.S.

Postal Serv., 803 F.2d 1206, 1210 (D.C. Cir. 1986)). If the information qualifies as such, the

question, as with Exemption 6, is whether the personal privacy interest outweighs the public’s

interest in disclosure. See Weisberg, 745 F.2d at 1491. If it does, Exemption 7(C) may properly

be invoked.

       The FBI. The Bureau invoked Exemptions 6 and 7(C) to withhold information that

identified special agents and various other FBI employees, individuals interviewed in the Davis

investigation, and third parties who were merely mentioned in the investigative files but did not

participate in the investigation. See First Hardy Decl. ¶¶ 48–55. Given that Davis does not

contest the propriety of any of these exemptions in his opposition, the Court will not address

each of them in detail. A discussion of the first set of privacy exemptions, pertaining to FBI

employees, will suffice.

       The Bureau maintains it withheld information under Exemptions 6 and 7(C) “because

doing otherwise would compromise the work and safety of Special Agents and support personnel

connected to this investigation and others.” Mem. Supp. Def’s Mot. Motion for Summary



                                                15
Judgment (“MSJ”), ECF No. 11-1, at 13 (citing First Hardy Decl. ¶¶ 48–49). It explains that

“[p]ublicity (adverse or otherwise) regarding any particular investigation to which [special

agents] have been assigned may seriously prejudice their effectiveness in conducting other

investigations.” First Hardy Decl. ¶ 48. The Bureau also avers that protecting the identity of its

agents protects against “unnecessary, unofficial questioning as to the conduct of this or other

investigations,” since targets of FBI investigations can “carry a grudge which may last for years”

and “may seek revenge on the agents and other federal employees involved in a particular

investigation.” Id.

       As for the public interest in disclosure against which those private interests must be

weighed, the FBI “could identify no discernible public interest in the disclosure of this

information because [it] would not shed light on the operations and activities of the FBI.” Id.

Davis, for his part, does not even address the Bureau’s privacy argument. Because the parties

point to no public interest that would be served by disclosure, and because the Court will not

supply one, the FBI employees’ privacy interests must carry the day.2 For “something, even a

modest privacy interest, outweighs nothing every time.” Nat’l Ass’n of Retired Fed. Emps. v.

Horner, 879 F.2d 873, 879 (D.C. Cir. 1989). This pattern persists for each set of individuals for

which the FBI invoked Exemptions 6 and 7(C): the Bureau gave reasons why disclosure would




       2
         To be sure, the Court does not mean that the privacy interests will always prevail and
inevitably permit withholding the names of law enforcement agents. Although they are
“generally exempt from disclosure,” they may be subject to disclosure “where they are required
to confirm or refute allegations of improper government activity.” Sussman v. U.S. Marshals
Serv., 494 F.3d 1106, 1115 (D.C. Cir. 2007) (citing SafeCard Servs., Inc., 926 F.2d at 1205–06).
But “[e]ven then, the requester must produce evidence that would warrant a belief by a
reasonable person that the alleged Government impropriety might have occurred in order to gain
disclosure.” Id. (internal quotation marks omitted). Davis, however, neither argues that the
disclosure of names here would reveal government misconduct nor offers any evidence that
would support such a conclusion.
                                                16
invade important privacy interests, and Davis offered no public interest that might justify such an

invasion. The Court therefore holds that the FBI properly withheld information identifying its

employees, individuals involved in the Davis investigation, and other third parties whose names

were mentioned in the case files pursuant to Exemptions 6 and 7(C).

       The Secret Service. The Service invoked Exemptions 6 and 7(C) to withhold the names,

cell phone numbers, and email addresses of third parties who provided information in the

Service’s investigation of Davis, First Campbell Decl. ¶ 33, and also the identities and

identifying information of law enforcement personnel involved in the investigation, id. ¶ 35. The

Service explained that disclosure of the former “could cause unwarranted attention” on the third

parties, id. ¶ 33, while disclosure of the latter “may seriously prejudice [the law enforcement

officials’] effectiveness in conducting other investigations” and subject them to “unnecessary,

unofficial questioning” regarding their work, id. ¶ 35. The Service further determined that no

public interest justified disclosure of either subset of information because “such information

reveals nothing about the manner in which the Secret Service conducts its activities.” Id. ¶ 34

(respecting third party information); see also id. ¶ 36 (stating same about officials’ information).

       Davis again fails to offer a countervailing public interest in disclosure, or otherwise

challenge the Service’s invocation of Exemptions 6 and 7(C). And the Court, again, cannot

conjure a compelling public interest on its own. Thus, just as it held with respect to the FBI, so it

holds with respect to the Service: it properly withheld the identifying information pursuant to

Exemptions 6 and 7(C).

           3. Exemption 7(D)

       Exemption 7(D) protects from disclosure “information compiled for law enforcement

purposes” if its release “could reasonably be expected to disclose the identity of a confidential



                                                 17
source” or could disclose “information furnished by a confidential source” in the course of a

criminal investigation. 5 U.S.C. § 552(b)(7)(D). “[A]n agency must establish a source’s

confidentiality on a case-by-case basis, either by showing that the source ‘provided information

under an express assurance of confidentiality or in circumstances from which such an assurance

could be reasonably inferred.’” Shapiro v. CIA, 247 F. Supp. 3d 53, 67 (D.D.C. 2017)

(quoting Williams v. FBI, 69 F.3d 1155, 1159 (D.C. Cir. 1995)). Once an agency establishes

either an express or implied grant of confidentiality, a FOIA requester can overcome that only by

providing “absolutely solid evidence showing that the source . . . has manifested complete

disregard for confidentiality.” Parker v. Dep’t of Justice, 934 F.2d 375, 378 (D.C. Cir. 1991)

(citation omitted).

       The FBI withheld records containing “information that was provided by a confidential

source where confidentiality was implied.” MSJ at 17; see First Hardy Decl. ¶¶ 33–39. The

Bureau avers that the source “provided invaluable assistance and detailed information specific in

nature throughout the mail, wire, money laundering, and investment fraud investigation of

[Davis,] and several co-conspirators.” First Hardy Decl. ¶ 57. As for the circumstances from

which a grant of confidentiality could be inferred, Shapiro, 247 F. Supp. 3d at 67, the FBI

explains that the “individual could reasonably fear that disclosure of his/her identify would place

him/her in danger of possible retaliation (financial or otherwise), or potential harassment,” which

would lead the source to “expect his/her identity and the information provided” to be kept

confidential, First Hardy Decl. ¶ 61. It further explains that “[t]he sources [sic] interactions with

the FBI, and the providing of documentation concerning the investment fraud scheme, was

conducted under such assurances of confidentiality, and warrants the protection of the source’s

name as well as the information the source provided.” Id.



                                                 18
       Davis advances two arguments to pierce the confidentiality veil. First, he says that “the

FBI relies on an unsupported contention that the source is entitled to confidentiality” and

contends that the FBI must identify “specific facts or evidence to support its exemption.” Opp.

at 7. This argument demands too much of the FBI. True, the Supreme Court has “determined

that it is unreasonable to infer that all FBI criminal investigative sources are confidential,” but it

has also said that “the Government often can point to more narrowly defined circumstances that

will support the inference.” U.S. Dep’t of Justice v. Landano, 508 U.S. 165, 179 (1993). Those

circumstances may include “the character of the crime” and the “source’s relation to the crime.”

Id. Here, the FBI has indicated that the source “provided valuable assistance and detailed

information specific in nature throughout the mail, wire, money laundering, and investment fraud

investigation” of Davis and his co-conspirators. First Hardy Decl. ¶ 60. It stands to reason that

only a limited number of individuals would be familiar with the details of a financial fraud

scheme, and that those individuals would likely be closely connected with the target of the

investigation. Public disclosure of the information the source provided—given that so few

individuals are privy to such information—might inevitably betray the source’s identity, and

disclosure of the source’s identity might make him or her a prime target for retaliation, as the

FBI explains in its declaration. See First Hardy Decl. ¶ 61. Under such circumstances, it is

reasonable to infer that the source would only have cooperated on the promise of confidentiality.

       Second, Davis points out that the FBI, in its initial declaration, claimed the confidential

source’s information “helped lead to the eventual conviction of [Davis], and several co-

conspirators,” which Davis says is untrue. First Hardy Decl. ¶ 57. As explained above,

however, the FBI’s second declaration clarifies that the information it collected in its

investigation was not actually used in Davis’s eventual prosecution. See Second Hardy Decl.



                                                  19
¶ 8. Davis says this mistake is reason enough to deny the FBI’s exemption. Opp. at 10. The

Bureau, for its part, maintains that its invocation of Exemption 7(D) is “still accurate and valid”

because the confidential source provided information in a criminal investigation. Second Hardy

Decl. ¶ 8.

       If Davis means to argue that confidentiality should no longer attach when the source’s

information is not used to obtain a conviction, then the Court disagrees. Exemption 7(D) applies

to law-enforcement information that “could reasonably be expected to disclose the identity of a

confidential source” or could disclose “information furnished by a confidential source” in the

course of a criminal investigation. 5 U.S.C. § 552(b)(7)(D). Case law does not recognize, and

logic does not recommend, an extra-textual requirement that the information provided by the

confidential source prove critical to obtaining a criminal conviction, or even that it be helpful.

Instead, all Exemption 7(D) requires is that the information was elicited on a confidential basis in

the course of a criminal investigation. The rationale underpinning the confidential source

exemption is implicated even when the source’s information proves useless. Law enforcement

personnel must be able to guarantee confidentiality so that sources will “furnish information to

the FBI with complete candor and without the understandable tendency to hedge or withhold

information because of fear their cooperation with the FBI will later be made public.” First

Hardy Decl. ¶ 58. The “release of a source’s identity,” regardless whether that source was

crucial to a particular prosecution, “would forever eliminate that source as a future means of

obtaining information” and would have a “chilling effect on the activities and cooperation of

other sources providing information to the FBI.” Id. ¶ 59 (emphasis added).

       Unpersuaded by either of Davis’s arguments, the Court concludes that the FBI has

adequately justified its Exemption 7(D) withholdings.



                                                 20
           4. Exemption 7(E)

       Under Exemption 7(E), an agency may withhold “information compiled for law

enforcement purposes” if producing it “would disclose techniques and procedures for law

enforcement investigations or prosecutions, or would disclose guidelines for law enforcement

investigations or prosecutions if such disclosure could reasonably be expected to risk

circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). “This provision creates ‘a relatively low

bar for the agency [to meet] to justify withholding.’” Prechtel, 330 F. Supp. 3d at 334

(quoting Blackwell v. FBI, 646 F.3d 37, 42 (D.C. Cir. 2011)). “[T]he exemption looks not just

for circumvention of the law, but for a risk of circumvention; not just for an actual or certain risk

of circumvention, but for an expected risk; not just for an undeniably or universally expected

risk, but for a reasonably expected risk; and not just for certitude of a reasonably expected risk,

but for the chance of a reasonably expected risk.” Mayer Brown LLP v. IRS, 562 F.3d 1190,

1193 (D.C. Cir. 2009). An agency need not make a “highly specific” showing of such a risk; it

need only “demonstrate logically how the release of the requested information might create” one.

Id. at 1194.

       The FBI applied Exemption 7(E) to “non-public investigative techniques and procedures”

and to “non-public details about techniques and procedures that are otherwise known to the

public.” First Hardy Decl. ¶ 68. Specifically, it withheld records revealing “the techniques and

procedures [it] uses to collect and analyze information in connection with both criminal and

national security investigations,” id. ¶ 69; “sensitive information about investigative methods

used by the FBI for [Davis’s] investigation,” which are also used in national security

investigations more generally, id. ¶ 70; the “investigative focus” of certain FBI investigations,

the release of which the Bureau says would reveal its “strength and weaknesses within certain



                                                 21
areas of the criminal arena,” id. ¶ 71; “sensitive case file numbers, or sub-file numbers,” which

would reveal the “existence of [publicly] unknown investigations” and “their nature and

geographical locations,” when combined with case file information already in the public domain,

id. ¶ 72, “non-public FBI secure email or IP addresses, and intranet web addresses,” id. ¶ 73; and

a “specific, sensitive law enforcement technique that was employed in the criminal investigation

of [Davis],” id. ¶ 74.

       The Bureau’s declaration and brief expands on the rationale for withholding each subset

of information, but the Court need not pause for long on those explanations—for Davis is silent

in response. And given the “low bar” an agency must clear to justify an Exemption 7(E)

withholding, Blackwell, 646 F.3d at 42, perhaps that is for the better. Once the Court applies, as

it must, “a presumption of good faith” to the Bureau’s representations, SafeCard Servs., Inc., 926

F.2d at 1200, it becomes evident that the FBI has offered a sufficient justification for its

Exemption 7(E) withholdings. The withheld information concerns either non-public

investigative techniques themselves, or information that might tangentially reveal information

about how the FBI conducts investigations. And with each set of withholdings, the FBI has

offered a more-than-plausible explanation for how disclosure would risk enabling the

circumvention of the law. See Mayer Brown LLP, 562 F.3d at 1193. The Court therefore

concludes that the Bureau’s Exemption 7(E) withholdings were appropriate.

       D. Wiped Hard Dive

       Davis next complains that the Secret Service “destroyed material evidence” when it

returned to Davis’s wife a hard drive it had seized during the investigation—but only after

wiping it of its data. Opp. at 8. According to Davis, almost a year after receiving his FOIA

request, the Secret Service informed Davis that it possessed a hard drive he could retrieve; the



                                                 22
Service told Davis’s wife that the hard drive had been wiped; the drive had not in fact been

wiped, however, and the order to do so came after Davis’s wife had arranged for its return.

Davis appears to believe that this sequence of events establishes a FOIA violation.

       Davis is correct to note that any agency cannot avoid its FOIA disclosure obligations by

“intentionally transfer[ring] or destroy[ing] a document after it has been requested under FOIA.”

Chambers v. U.S. Dep’t of Interior, 568 F.3d 998, 1004 (D.C. Cir. 2009). But the trouble with

Davis’s theory, as the government points out, is that it assumes “the hard drive in question must

have contained responsive records” and “that an adequate search by the Secret Service would

have necessarily involved a search of the hard drive.” Reply at 6. To the contrary, there is no

reason to believe “that the Secret Service had an obligation to search this hard drive for records

that were responsive to a FOIA request [Davis] made.” Id.

       The Service maintains that “the hard drive in question was one that belonged to [Davis]

and had been taken into evidence by the Secret Service in the course of investigating [him].”

Reply at 5 n.2. Although it acknowledges that the hard drive was “wiped clean,” it explains that

was the “standard operating procedure[ ] for returning electronic evidence that includes personal

identifying information and evidence of a subject’s illegal activity.” Id. Yet, regardless why the

hard drive was wiped and whether it was done pursuant to “standard operating procedure,”

wiping a hard drive that belonged to Davis does not amount to a FOIA violation in this instance.

Davis sought, inter alia, arrest reports, investigatory records, evidence reports, plea agreements,

charging documents, and various other categories of records relating to the Service’s

investigation of him. See First Campbell Decl. ¶ 7. In other words, he wanted whatever records

the Service had created that were about him. There is no reason to think that a hard drive owned

by Davis and seized by the Service would contain such records. Because the hard drive does not



                                                23
fall within Davis’s request, he cannot show that the Service “intentionally transfer[red] or

destroy[ed] a document after it has been requested under FOIA,” making his reliance on

Chambers misplaced. See 568 F.3d at 1004.

       E. Segregability

       One last issue remains for resolution. FOIA requires that “[a]ny reasonably segregable

portion of a record shall be provided to any person requesting such record after deletion of the

portions which are exempt.” 5 U.S.C. § 552(b). Although Davis does not appear to challenge

the Bureau or Service on segregability, it is well established that “agencies and courts are obliged

to determine whether nonexempt material can reasonably be segregated from exempt material.”

Powell v. U.S. Bureau of Prisons, 927 F.2d 1239, 1242 (D.C. Cir. 1991). Accordingly, “it is

error for a district court to simply approve the withholding of an entire document without

entering a finding on segregability, or the lack thereof.” Schiller v. NLRB, 964 F.2d 1205, 1210

(D.C. Cir. 1992) (citation omitted). To meet its burden on segregability, an agency need only

show “with reasonable specificity why [withheld] documents cannot be further segregated.”

Armstrong v. Exec. Office of the President, 97 F.3d 575, 580 (D.C. Cir. 1996).

       Both the FBI and Secret Service have done so. The FBI withheld in full 80 pages

because they “were fully covered by one or more of the cited FOIA exemptions, or because the

FBI determined that any non-exempt information on these pages was so intertwined with exempt

material that no information could be reasonably segregated for release.” First Hardy Decl. ¶ 75.

And to the extent anything on those pages could have been released, that would require using

“finite resources only to produce disjointed words, phrases, or sentences [that] would have

minimal or no informational content.” Id. The Secret Service likewise withheld in full 79 pages,

First Campbell Decl. ¶ 12, after a “line-by-line review of all responsive records” revealed that



                                                24
“further segregation was not possible because any non-exempt information is inextricably

intertwined with exempt information and releasing it would yield a product with little, if any,

additional informational value while expending substantial Secret Service time and resources,”

id. ¶ 58. Based on these uncontested representations, the Court concludes that the FBI and

Secret Service made every reasonable effort to disclose segregable material.

   IV. Conclusion

       For the reasons set forth above, the Court will grant the FBI’s and Secret Service’s

motions for summary judgment. A separate Order shall accompany this Memorandum Opinion.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date: July 3, 2019




                                                25
